         Case 4:19-cv-00607-KGB Document 14 Filed 07/02/20 Page 1 of 3



                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

THOMAS JOSEPH “RICK” MUSTICCHI                                                         PLAINTIFF

v.                                Case No. 4:19-cv-00607-KGB

WRIGHT MEDICAL TECHNOLOGY, INC.                                                     DEFENDANT

                                             ORDER

       Before the Court is the joint motion to stay proceedings (Dkt. No. 13). This is a personal-

injury, products-liability action filed by plaintiff Thomas Joseph “Rick” Musticchi against

defendant Wright Medical Technology, Inc. (“Wright Medical”), involving claims of product

defect and resulting injuries caused by the implantation of PROFEMUR® hip implant components

allegedly manufactured by Wright Medical (Id., ¶ 1). On May 18, 2020, plaintiffs in two separate

actions captioned Simpson v. Wright Medical Group, Inc., No. 5:17-CV-00062-KGB (E.D. Ark.

June 18, 2020), and Chadderdon v. Wright Medical Technology, Inc., No. 3:19-CV-00787-JDP

(W.D. Wis. Jan. 21, 2020), submitted a motion pursuant to 28 U.S.C. § 1407 to the United States

Judicial Panel on Multidistrict Litigation (“JPML”) to transfer all cases involving the

PROFEMUR® Modular Hips Implant Stem to the Eastern District of Arkansas (“the MDL

Motion”). See In re Profemur Hip Implant Product Liability Litigation, MDL No. 2949. The

MDL Motion, a copy of which is attached as Exhibit 1 to the joint motion to stay proceedings

(Dkt. No. 13-1), seeks to transfer all federal cases involving PROFEMUR® components, as listed

in the schedule of actions to the MDL Motion, and for all actions to be consolidated before this

Court. The MDL Motion identifies this case specifically as an included case (Id., at 18). Counsel

for both parties in this action entered appearances in the proposed multi-district litigation on June
            Case 4:19-cv-00607-KGB Document 14 Filed 07/02/20 Page 2 of 3



2, 2020 (Dkt. No. 13, ¶ 6). The parties now request that this Court stay proceedings until a ruling

is issued by the JPML on the MDL Motion (Id., ¶ 7).

       This Court may, in its discretion, stay proceedings before it pending resolution of a motion

brought pursuant to 28 U.S.C § 1407. “[T]he power to stay proceedings is incidental to the power

inherent in every court to control the disposition of the causes on its docket with economy of time

and effort for itself, for counsel, and for litigants.” Cottrell v. Duke, 737 F.3d 1238, 1248 (8th Cir.

2013) (citing Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)). Further, “[a] district court has

broad discretion to stay proceedings when doing so is appropriate to control its docket.” Sierra

Club v. U.S. Army Corps of Eng’rs, 446 F.3d 808, 816 (8th Cir. 2006) (citing Clinton v. Jones, 520

U.S. 681, 706 (1997)). “A Court may properly stay an action where the following criteria are met:

(1) the stay does not prejudice the non-movant; (2) the movant would suffer hardship and inequity

without a stay; and (3) the stay serves the interests of judicial economy and efficiency.” Adams v.

Tyson Foods, Inc., No. 07-CV-4019, 2007 WL 1539325, at *1 (W.D. Ark. May 25, 2007) (citation

omitted).

       The Court concludes that a stay is appropriate in this action. First, the parties agree that

neither party will be prejudiced if the Court stays the case until the MDL Motion is decided by the

JPML (Dkt. No. 13, ¶ 11). Second, the parties plausibly allege that they would suffer hardship

and inequity if the Court does not stay the case (Id., ¶ 12). Third, a stay would result in the

conservation of judicial resources because of the potential that the Court expends significant time

and effort on pre-trial matters over the next several months, efforts that would be potentially wasted

if the MDL Motion is granted and the cases are transferred to another court (Id., ¶ 13).

       Accordingly, the Court grants the parties’ joint motion to stay proceedings (Dkt. No. 13).

The Court orders that this matter is stayed pending resolution of the § 1407 motion to transfer all



                                                  2
         Case 4:19-cv-00607-KGB Document 14 Filed 07/02/20 Page 3 of 3



cases involving the PROFEMUR® Modular Hips Implant Stem to the Eastern District of Arkansas

that has been filed with the JPML. The Court directs the parties to notify the court within 10 days

of the JPML ruling on the MDL Motion.

       It is so ordered this 2nd day of July, 2020.


                                                      _________________________________
                                                      Kristine G. Baker
                                                      United States District Judge




                                                 3
